Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), made this 27th day of October,
2014, is entered into by Epizyme, Inc., a Delaware corporation with its
principal place of business at 400 Technology Square, Cambridge, Massachusetts
02139 (the “Company”), and Eric Hedrick (the “Consultant”).

INTRODUCTION

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company. In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties agree as follows:

1. Services. The Consultant agrees to perform such consulting, advisory and
related services to and for the Company as may be reasonably requested from time
to time by the Company. The Consultant agrees to devote up to 20 hours per week
to the performance of such services.

2. Term. This Agreement shall commence upon the effectiveness of the resignation
by the Consultant from his employment with the Company and shall continue until
December 31, 2014 (such period, as it may be extended upon mutual agreement of
the parties, being referred to as the “Consultation Period”), unless sooner
terminated in accordance with the provisions of Section 4.

3. Compensation.

3.1 Consulting Fees. The Company shall pay to the Consultant a fixed retainer of
$20,000 per month on the last day of each calendar month during the Consultation
Period (with a pro rata adjustment for a partial calendar month).

3.2 Reimbursement of Expenses. The Company shall reimburse the Consultant for
all reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his services under this
Agreement. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant amounts shown on
each such statement within 30 days after receipt thereof.

3.3 Benefits. The Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company.

4. Termination. The Company may, without prejudice to any right or remedy it may
have due to any failure of the Consultant to perform his obligations under this
Agreement, terminate the Consultation Period upon 30 days’ prior written notice
to the Consultant. In the event of such termination, the Consultant shall be
entitled to payment for services performed and expenses paid or incurred prior
to the effective date of termination, subject to the limitation on



--------------------------------------------------------------------------------

reimbursement of expenses set forth in Section 3.2. Notwithstanding the
foregoing, the Company may terminate the Consultation Period, effective
immediately upon receipt of written notice, if the Consultant breaches or
threatens to breach this Agreement or the agreements referenced in Section 6.

5. Cooperation. The Consultant shall use his best efforts in the performance of
his obligations under this Agreement. The Company shall provide such access to
its information and property as may be reasonably required in order to permit
the Consultant to perform his obligations hereunder. The Consultant shall
cooperate with the Company’s personnel, shall not interfere with the conduct of
the Company’s business and shall observe all rules, regulations and security
requirements of the Company concerning the safety of persons and property.

6. Invention, Non-Disclosure, Non-Competition and Non-Solicitation Obligations.
The Consultant acknowledges and reaffirms his obligations set forth in the
Employee Confidentiality and Invention of Assignments Agreement and the
Non-Competition and Non-Solicitation Agreement previously executed for the
benefit of the Company, which obligations shall remain in full force and effect
during the Consultation Period as if the Consultant were an employee of the
Company under such agreements.

7. Independent Contractor Status. The Consultant shall perform all services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.

8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8.

9. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

11. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

12. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

13. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.

 

2



--------------------------------------------------------------------------------

14. Miscellaneous.

14.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

14.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

14.3 In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

EPIZYME, INC. By:  

/s/ Robert J. Gould

Title:  

President & Chief Executive Officer

CONSULTANT

/s/ Eric Hedrick

Eric Hedrick

 

3